TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 27, 2019



                                       NO. 03-18-00120-CV


                     The State of Texas; the City of Garland, Texas; and
                   the Transit Authority of Dallas MTA, Texas, Appellants

                                                  v.

                                    Kevin Buchanan, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
          ARRIRMED IN PART; REVERSED AND REMANDED IN PART –
                       OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on January 24, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error

in that portion of the judgment awarding appellants no attorney’s fees. Therefore, the Court

reverses that portion of the court’s judgment and remands the issue of attorney’s fees to the trial

court for a new trial. The Court affirms the remainder of the trial court’s judgment. Appellee

shall pay all costs relating to this appeal, both in this Court and the court below.